IN THE
                         TENTH COURT OF APPEALS

                               No. 10-21-00210-CV

                    IN THE INTEREST OF B.Y., A CHILD



                          From the 74th District Court
                           McLennan County, Texas
                          Trial Court No. 2019-4225-3


                          ABATEMENT ORDER


      On September 20, 2021, David Young’s retained counsel, Brett Pritchard, filed a

motion to withdraw. On September 22, 2021, this Court granted the motion to withdraw

and instructed Young to notify this Court within 14 days that he has obtained new

counsel. This Court has not received any correspondence indicating that Young has

retained new counsel.

      On September 22, 2021, we also informed Young that the reporter’s record has not

been filed because Young has not made arrangements to pay for the record. We instructed

Young to make arrangements to pay for the record within 14 days or the appeal would
be submitted on the clerk’s record alone. Young has not made arrangements to pay for

the reporter’s record.

        We abate this appeal to the trial court to hold a hearing within 21 days from the

date of this Order to determine: (1) whether Young desires to continue his appeal of the

termination of his parental rights; and (2) whether Young is entitled to receive a court-

appointed attorney, and if so, to appoint new counsel on appeal. The supplemental

clerk’s and reporter’s records, if any, are ordered to be filed within 30 days of the date of

this Order.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal abated
Order issued and filed October 13, 2021
[RWR]




In the Interest of B.Y.                                                                Page 2